Citation Nr: 1642031	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  13-09 943	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a dental disorder.

2.  Entitlement to service connection for right leg varicose veins.

3.  Entitlement to service connection for a gastrointestinal disorder manifested by chronic stomach and rectal bleeding.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from June 1972 to June 1976 which service included service at Camp Lejeune from December 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over this appeal has since been transferred to the RO in Detroit, Michigan.

In July 2016 the Veteran testified at a video hearing before the undersigned.  Based on the Veteran's testimony, the Board has recharacterized his claim of service connection for a right leg disorder as a claim for right leg varicose veins.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim of service connection for a gastrointestinal disorder manifested by chronic stomach and rectal bleeding is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  At the July 2016 video hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the denial of his claim of service connection for a dental disorder.

2.  Right leg varicose veins had their onset in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal as to the denial of the claim of service connection for a dental disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  Right leg varicose veins were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  Here, at the July 2016 video hearing the Veteran notified VA that he wanted to withdraw his appeal of the denial of his claim of service connection for a dental disorder.  A written transcript of the hearing was associated with the claims file and the withdrawal was received by VA prior to the issuance of a final decision as to this issue.  The Board thus finds that there remains no allegation of error of fact or law for appellate consideration as to this issue.  As such, the Board does not have jurisdiction to review it and it is dismissed.

The Service Connection Claim

The Veteran asserts that service connection is warranted for right leg varicose veins because it started while on active duty and has continued since that time.  Specifically, he testified that he had a problem with observable symptoms of right leg varicose veins while in boot camp in August 1972 which problem became worse over time and interfered with his ability to run.  He also testified that within the first year after his 1976 separation from active duty he received treatment for his varicose veins and he continues to receive treatment to the current day.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The record shows the Veteran being diagnosed with right leg varicose veins.  See, e.g., VA examination dated in August 2011.  Moreover, the Board finds that the Veteran's testimony regarding his having a problem with varicose veins since boot camp is both competent and credible proof of the in-service incurrence of a disease or injury because the symptom of the disease or injury (swollen veins) is observable by a lay person.  See Davidson.  Lastly, the Board finds the Veteran's testimony regarding having continued problems with observable symptom of right leg varicose veins is sufficient proof that his disorder has continued since service because the symptom of his varicose veins are observable by lay persons.  See Davidson. 

In reaching this conclusion the Board has not overlooked the August 2011 VA examination in which it was opined that the Veteran's varicose veins were not due to his military service.  However, because symptoms of varicose veins are observable by a lay person, see Barr v. Nicholson, 21 Vet. App. 303 (2007), the Board finds that the question of whether a disability has continued since service is in equipoise and with granting the Veteran the benefit of any doubt in this matter the Board concludes that it has.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, granting the Veteran the benefit of the doubt, the Board concludes that his right leg varicose veins are due to his military service and service connection is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

The appeal of the denial of the claim of service connection for a dental disorder is dismissed.

Service connection for right leg varicose veins is granted.


REMAND

As to the claim of service connection for a gastrointestinal disorder manifested by chronic stomach and rectal bleeding, the Veteran testified that he has had a problem with chronic stomach and rectal bleeding since service and it is due to the toxins in the water he was exposed to while stationed at Camp Lejeune.  Moreover, the Veteran's service personnel records confirm he served at Camp Lejeune from December 1974 to June 1976.  Additionally, the Veteran's post-service treatment records document his complaints and treatment for gastrointestinal bleeding as well being diagnosed with, among other things, gastroesophageal reflux disease (GERD) and colon polyps.  

In addition, the Board finds both competent and credible the Veteran's report of having gastrointestinal problems since service.  Given this history, a remand is required to provide the Veteran with another VA examination to obtain a better medical opinion as to the diagnosis and origins of the Veteran's current gastrointestinal disorders because the Board does not find the earlier August 2011 VA opinions to be adequate.  

At his July 2016 personal hearing the Veteran also notified VA that he received treatment from Arkansas VA Medical Centers as well as at Flint, Greyling, and Saginaw Michigan VA Medical Centers.  He also testified that he received gastrointestinal treatment from Dr. M.H. Al-Midami of the Hamilton Street Clinic and at Saint Helen Hospital.  However, the record on appeal does not contain his pre-December 2009 or post-January 2014 treatment records from the Little Rock, Arkansas VA Medical Center, any of his treatment records from the Flint, Greyling, and Saginaw Michigan VA Medical Centers, his post-January 2014 treatment records from the Mountain Home VA Medical Center, his pre-February 2016 and post-July 2016 treatment records from Dr. M.H. Al-Midami of the Hamilton Street Clinic, or any of his records from Saint Helen Hospital.  Therefore, the Board finds that a remand is also required to obtain and associate these missing records with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2014); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records including his pre-February 2016 and post-July 2016 treatment records from Dr. M.H. Al-Midami of the Hamilton Street Clinic and all his records from Saint Helen Hospital.

2.  Associate with the claims file the Veteran's June 1976 to December 2009 and January 2014 to the present treatment records from the Little Rock, Arkansas VA Medical Center, his post-July 2014 treatment records from the Mountain Home VA Medical Center, and all of his records from the Flint, Greyling, and Saginaw Michigan VA Medical Centers.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service problems with a gastrointestinal disorder manifested by chronic stomach and rectal bleeding and any continued problems since that time.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  Schedule the Veteran for an examination, if possible, to be conducted at the Saginaw, Michigan VA Medical Center, to nature, onset and etiology of any gastrointestinal disability found to be present.

Thereafter, the examiner must opine as to whether it is at least as likely as not that any gastrointestinal found to be present is related to or had its onset in service.

In offering this assessment, the examiner must consider whether his exposure to toxins in the water at Camp Lejeune from December 1974 to June 1976 played any role in his developing any gastrointestinal disorder.  

The examiner must consider the Veteran's competent and credible report of having gastrointestinal problems, including stomach discomfort and rectal bleeding since service.

In addition, the as to each diagnosed gastrointestinal disorder, please opine as to whether the disorder is at least as likely as not that the it was caused by the medication the Veteran takes to treat his service-connected left knee disorder and/or right leg varicose veins.

Further, as to each diagnosed gastrointestinal disorder, please opine as to whether it is at least as likely as not that the disorder was aggravated by the medication the Veteran takes to treat his service-connected left knee disorder and/or right leg varicose veins. 

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, he or she must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or he or she does not have the needed knowledge or training).

5.  Then adjudicate the appeal.  If any benefit sought on is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC).  In doing so, the RO must consider 38 C.F.R. § 17.400 (2015).  The Veteran and his representative should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


